Citation Nr: 0510927	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated at 50 percent.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1974 and from January 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied service connection for a 
right ankle sprain, denied service connection for a left knee 
condition, and continued a 30 percent rating for PTSD.

A notice of disagreement was received in March 2000.  A 
statement of the case was issued in April 2000, and a timely 
appeal was received in May 2000.

A supplemental statement of the case (SSOC) was issued in 
July 2004 which increased the rating for PTSD to 50 percent, 
effective March 1999, the date of the claim for increase; and 
granted service connection for the left knee, chronic strain, 
with a 10 percent rating effective March 1999, the date of 
the claim for service connection.  The later issue has been 
resolved and is no longer on appeal. 


FINDINGS OF FACT

1.  As of November 3, 2003, PTSD has been manifested by 
increased symptoms, sleep disturbance, intrusive thoughts, 
nightmares, flashbacks, anger, irritability, a startle 
reaction, hypervigilance, suicidal ideation, and a lack of 
social interaction, resulting in occupational and social 
impairment.

2.  A right ankle sprain sustained by the veteran in service 
was acute and transitory in nature, and resolved without 
chronic residual disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD 
effective November 3, 2003 are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2004).

2.  Residuals of a right ankle sprain were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a June 2002 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In a March 2004 letter, the RO again notified the veteran of 
the passage of the VCAA, of the information and evidence 
needed to substantiate and complete his claims, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The March 2004 letter asked the veteran to advise the RO of 
any other evidence or information that he thought would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The original decisions on appeal were in August 1999, prior 
to the enactment of the VCAA.  Therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decision 
denying his claims.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The right ankle sprain was readjudicated in a 
December 2002 rating decision, and the rating for PTSD was 
readjudicated and increased from 30 percent to 50 percent in 
a July 2004 SSOC. VCAA notice was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded VA medical 
examinations in April 2004 in connection with his claim for 
an increased rating for PTSD, and his claim for service 
connection for a right ankle disability.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Service medical records reflect that, in January 1978, the 
veteran reported running into a wall, jumping up, and 
twisting his right ankle.  Physical examination revealed a 
large amount of edema on the lateral side with good flexion 
and extension.  The diagnosis was soft tissue injury and the 
treatment was ice, elevation of the leg and a plaster 
compression bandage.  A follow-up orthopedic walk-in visit 
the following day is of record, with a diagnosis of a sprain 
of the right anterior fibula ligament.

On follow-up orthopedic visit three weeks later, in February 
1978, trace tenderness anterior to the medial malleolus was 
noted with no problems and the veteran "doing well."

On follow-up orthopedic visit 4 months post-injury, in May 
1978, the veteran reported the ankle was still not fully 
recovered.  Examination revealed full range of motion with no 
instability or swelling.  

On a September 1978 Report of Medical History for separation 
from active service, the veteran noted painful joints.

On a September 1978 Report of Medical Examination for 
separation from active service, the physician's comment 
regarding painful joints was "right elbow swells easily when 
hit, both knees painful if not exercises [sic] regularly, 
jogs 2-5 min daily for knee trouble, asymptomatic."  There 
is no comment regarding the right ankle.

In December 1990, the veteran received a VA medical 
examination.  The veteran reported that he had left knee pain 
but was otherwise healthy with no significant orthopedic 
problems.  On physical examination, including the right leg, 
no right ankle problem was noted.

In January 1995, the veteran was granted service connection 
for PTSD with a rating of 30 percent.

In March 1995, a letter was received from Stephen J. Rodgers, 
M.D., J.D., who saw the veteran in February 1995.  The 
veteran indicated that he sustained a "torn tendon" in his 
right ankle in 1978.  On examination, decreased strength in 
inversion, eversion, flexion and extension was noted.  There 
was no atrophy at the calf or thigh on the right.  Active 
pain free ROMs were diminished when compared to the left.  An 
MRI of the right ankle showed normal size and signal 
intensity of the Achilles tendon, and the posterior tibialis, 
flexor digitorm longus, flexor hallucis longus, and peroneal 
tendon and tendon sheath were all unremarkable.  There was a 
small joint effusion in the tibiotalar joint space with mild 
chondromalacia.  Signal intensity of the bone marrow was 
unremarkable.  No significant joint effusion was seen.  There 
was no subtalar coalition or fracture.

In March 1999, the veteran received a VA examination for 
PTSD.  He reported working full-time since 1992 as a claims 
analyst and concurrently attending college as a full-time 
student majoring in behavioral science.  He was in his senior 
year.  Personal hygiene and mood were good.  Affect was 
variable, with no unusual mannerisms.  Speech was clear and 
articulate.  Concentration and memory were intact.  There was 
no evidence of thought blocking.  Insight was good and 
judgment fair.  The veteran was hyper alert and had an 
exaggerated startle response.  He denied suicidal ideas.  He 
was prone to being quickly agitated with others.  There was 
no evidence of hallucinations.  The diagnosis was PTSD, 
chronic and moderate in severity.  A GAF score of 55 was 
provided.

A November 2003 VA Mental Health Intake Evaluation noted that 
the veteran started a new job in June 2003.  The diagnosis 
was PTSD.  A GAF score of 45 was assigned.

In April 2004, the veteran received a VA orthopedic 
examination.  The examiner noted that the veteran had not 
received any treatment for his right ankle since active 
service.  The veteran reported that the ankle got sore once a 
month or every couple of months due to damp, cold weather.  
There were no flare-ups, but the ankle got stiff if he drove 
several hours.  Clinically, there was no giving way or 
buckling of the ankle and no swelling.

X-rays (3) showed no definite bony or joint abnormalities.  
On physical examination, the ankle was normal with no 
functional impairment.

In April 2004, the veteran received a VA examination for 
PTSD.  The previous PTSD examination report of March 1999 was 
reviewed.  The veteran reported his PTSD symptoms had 
increased in the last two or three years, and he continued in 
outpatient group treatment at a VA extension clinic.  The 
veteran reported he had obtained his college degree and was 
still working full-time, but had trouble keeping up and had 
to work 50-60 hours a week in a 40 hour job.  He said he had 
difficulty sleeping, had intrusive thoughts, had flashbacks, 
become loud or abusive when he got angry, was hyper vigilant, 
had an exaggerated startle response, and had frequent 
suicidal ideation.

The examiner found the veteran's immediate and recent 
memories satisfactory and remote memory good.  The veteran 
was oriented in all spheres. Speech was emotional.  Thought 
process production was spontaneous and abundant.  Thought 
content contained some rambling, but the examiner could 
refocus the veteran.  There were no delusions, ideas of 
reference, or feelings of unreality.  Thought content 
contained no suicidal or homicidal ideation.  Abstract 
ability and concentration were satisfactory.  Mood was 
irritable.  He was alert, responsive and cooperative.  
Judgment was intact and insight was fair.

The diagnosis was PTSD, chronic.  A GAF score of 45 was 
assigned.

In July 2004, the veteran's rating for PTSD was increased 
from 30 to 50 percent, effective March 1999, the date of the 
claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R., Part 4.  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of the disability present.  38 C.F.R. 
§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

For PTSD, a rating of 70 percent is warranted where the 
evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411, 9440 (2004).

A rating of 50 percent is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
9440.

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002). 

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.   Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).







Analysis

Increased rating for PTSD

The veteran is currently receiving a 50 percent rating for 
his service-connected PTSD.  He contends that his PTSD 
symptoms have worsened over the past two - three years.

The 50 percent evaluation previously assigned for PTSD from 
March 1999 is appropriate prior to November 2003, as the 
manifestations of PTSD prior to that date were productive of 
a lesser degree of social and occupational impairment. The 
veteran condition was described as "moderate" on VA 
examination in March 1999, at which time a GAF score of 55 
was provided.

More recently, the veteran has some difficulty establishing 
and maintaining effective relationships, and reports 
difficulty adapting to his stressful work environment, 
although he has continued to work full-time as a claims 
adjuster, as much as 50-60 hours per week.  He has worked 
full-time and attends college as a full-time student and 
obtains his degree.  The report of the April 2004 VA 
examination and mental health treatment records indicate that 
beginning November 2003, his symptoms have included sleep 
disturbance, intrusive thoughts, nightmares, flashbacks, 
anger, irritability, a startle reaction, hypervigilance, 
suicidal ideation, and a lack of social interaction, 
resulting in occupational and social impairment.

By definition, the GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations. 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2003). According to the GAF 
Scale, a score between 41 and 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original). DSM-IV at 32; 38 
C.F.R. § 4.125. The veteran was assigned a GAF score of 45 
both at the time of a November 3, 2003 mental health 
assessment and on VA examination in April 2004. Given the 
above GAF score and the scope and intensity of the symptoms 
due to PTSD, as of November 3, 2003, a disability rating of 
70 percent is in order. The benefit of the doubt is resolved 
in the veteran's favor. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411. A total rating based on individual unemployability 
if not for consideration at this time as the veteran 
reportedly remains employed despite the severity of his 
service-connected psychiatric disability.


Service connection for a right ankle sprain

In order to grant service-connection, the evidence must show: 
an in-service disease or injury; a current disability; and a 
medical link between the in-service disease or injury and the 
current disability.

Service medical records reflect the veteran injured his right 
ankle while performing active service in January 1978, and 
that the injury was essentially resolved after several 
months.  The veteran's discharge physical examination report, 
while reflecting other orthopedic problems, is silent with 
respect to his right ankle.

Post service medical records, both private and VA, show no 
evidence of treatment for a chronic right ankle disability 
subsequent to service.  Rather, there is a 1995 private 
medical examination report, which primarily noted the 
veteran's report of the in-service injury, with no 
significant clinical findings. At the time of the April 2004 
VA examination, physical examination and x-ray studies of the 
right ankle were normal. The examiner found no evidence of 
functional impairment of the right ankle. 

Based on the above evidence, it can only be concluded that 
the inservice injury was acute and transitory, and resolved 
without chronic residual disability. Absent a current 
disability, service connection for a right ankle sprain 
cannot be granted. The evidence is not so evenly balanced as 
to raise doubt as to any material issue. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.
 

ORDER

Entitlement to an increased rating of 70 percent PTSD, 
effective November 3, 2003, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to service connection for residuals of a right 
ankle sprain is denied.





	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


